Citation Nr: 0524710	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for varicose veins, left 
lower extremity, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that granted an increased rating 
from 20 percent to 40 percent for varicose veins.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (claim remains in 
controversy where less than the maximum benefit available is 
awarded).     

In June 2005, the veteran appeared at the Hartford RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT 

The veteran's varicose veins of the left lower extremity 
demonstrate board-like edema with constant pain at rest.


CONCLUSION OF LAW

The criteria for a total schedular disability rating for 
varicose veins of the left lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
(DCs) identify the various disabilities.  Id.  It is 
necessary to 



evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The veteran is presently assigned a 40 percent evaluation for 
varicose veins of the pursuant to DC 7120.  Under that 
diagnostic code, a 40 percent rating is warranted where the 
evidence demonstrates persistent edema and stasis 
pigmentation or eczema, without or without intermittent 
ulceration.  The next-higher 60 percent rating requires 
evidence of persistent edema and subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Massive board-like edema and constant pain at rest is 
required for a 100 rating.  38 C.F.R. § 4.104, DC 7120.

The evidence shows the veteran's varicose veins of the left 
lower extremity are of such severity that a 100 percent 
rating is warranted under the schedular criteria.  At VA 
examination in August 2002, the veteran's left lower 
extremity demonstrated persistent edema described by the 
examiner as board-like.  More recently, edema was noted in a 
June 2005 physician letter, and the veteran provided credible 
testimony in June 2005 of chronic leg swelling.  (Transcript, 
pp. 6, 8).  At VA examination in August 2002, the veteran 
also noted aching fatigue at rest, and his recent testimony 
reflects increasing pain, including at rest.  (Transcript, 
pp. 4, 8).  Accordingly, the evidence supports the maximum 
schedular rating of 100 percent for the veteran's varicose 
veins of the left lower extremity.  

The assignment of the maximum schedular rating represents a 
full grant of benefits, 



thereby obviating the need for further development of the 
claim pursuant to VA's duty to notify and assist.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

	

ORDER

Entitlement to an increased rating to 100 percent for 
varicose veins is granted, subject to the laws governing the 
award of monetary benefits.   



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 
 
 
 

